                                                                                            FILED
                                                                                   2018 Nov-29 AM 10:26
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

RENALDO DIAZ PEREZ,                         }
                                            }
       Petitioner,                          }
                                            }
v.                                          } Case No.: 2:17-cv-2060-MHH-TMP
                                            }
WARDEN,                                     }
                                            }
       Respondent.                          }

                              MEMORANDUM OPINION

       Renaldo Diaz Perez filed this petition for a writ of habeas corpus on

December 6, 2017. (Doc. 1). Mr. Perez challenges his conviction in Franklin

County Circuit Court for sexual abuse of a minor. (Doc. 1; Doc. 8-1, pp. 8, 26,

30).

       The magistrate judge assigned to this case ordered Mr. Perez to explain why

the Court should not dismiss this petition. (Doc. 9). Mr. Perez responded and

explained that he did not understand the seriousness of his state court guilty plea

because of a language barrier, and he asked to be deported to Guatemala. (Doc.

22).

       The magistrate judge entered a report in which he recommended that the

Court dismiss Mr. Perez’s request for habeas relief because the petition is a

successive petition (i.e., Mr. Perez previously filed a habeas petition relating to his
state court sentence), and Mr. Perez has not asked the Eleventh Circuit Court of

Appeals for permission to file a second habeas petition. The magistrate judge also

explained that this Court does not have the authority to order Mr. Perez’s

deportation. (Doc. 26).

      The magistrate judge gave Mr. Perez notice of the right to object. (Doc. 26,

pp. 8-9). To date, Mr. Perez has not objected to the magistrate judge’s report and

recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Based on its review of the record in this case, the Court finds no

misstatements of law in the report and no plain error in the magistrate judge’s

factual findings. Therefore, the Court adopts the magistrate judge’s report and

accepts his recommendation to dismiss Mr. Perez’s habeas petition without

prejudice.

       Because Mr. Perez’s petition does not present issues that are debatable

among jurists of reason, the Court will not issue a certificate of appealability. See


                                         2
28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a),

Rules Governing § 2254 Proceedings. Mr. Perez may ask the Eleventh Circuit

Court of Appeals to issue a certificate of appealability.     Rule 11(a), Rules

Governing § 2254 Proceedings; Fed. R. App. P. 22(b). The Court will issue a

separate dismissal order consistent with this memorandum opinion.

      DONE this 29th day of November, 2018.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       3
